                       UNITED STATES BANKRUPTCY COURT
           EASTERN DISTRICT OF MICHIGAN – SOUTHERN DIVISION AT FLINT

IN RE:                                                     CASE NO.: 18-32635
         Scott C Denson                                    CHAPTER 13 PROCEEDINGS
                                                           JUDGE DANIEL S. OPPERMAN

                Debtor(s)                 /

    NOTICE TO RESPONDANT OF OBJECTION TO CLAIM #12 OF TOYOTA MOTOR
                                      CREDIT CORPORATION


        PLEASE TAKE NOTICE that Anthony Abueita, PLC, Attorney for Debtor, has filed a an
objection to your claim in this bankruptcy case.

        Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in the bankruptcy case. (If you do not have an attorney, you may
wish to consult one.) Your claim may be reduced, modified or denied.

        If you do not want the court to deny or change your claim, then on or before 7 days prior to said
hearing date, you or your attorney must:

              1. File with the court a written response or answer, explaining your position at:
                                       United States Bankruptcy Court
                                226 W Second Street, Flint, Michigan 48502

         If you mail your response to the court for filing, you must also mail it early enough so the court
will receive it on or before the date stated above.
You must also mail a copy to:

                                         Anthony Abueita, PLC
                                703 S Grand Traverse Ave, Flint, MI 48502

 2. If a response or answer is timely filed and served, the clerk will schedule a hearing on the motion and
               you will be served with a notice of the date, time and location of the hearing.

         If you or your attorney do not take these steps, the court may decide that you do not oppose
the relief sought in the motion or objection and may enter an order granting that relief.

Dated: February 12, 2019
                                                                                    /s/ Anthony Abueita
                                                                                    Anthony Abueita
                                                                                    P70755
                                                                                    Attorney for Debtor
                                                                                    703 S. Grand Traverse
                                                                                    Flint, MI 48502
                                                                                    810.235.8669
                                                                                    abueitalaw@gmail.com




   18-32635-dof       Doc 42       Filed 02/12/19      Entered 02/12/19 12:08:17            Page 1 of 2
                          UNITED STATED BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - FLINT

IN RE:                                           CHAPTER 13
         Scott C Denson                          CASE NUMBER: 18-32635
                                                 JUDGE Daniel S Opperman

      Debtor(s).
_____________________________________/

                                 NOTICE OF HEARING

       Please take notice that a hearing on the Debtor's OBJECTION TO CLAIM #12 OF
TOYOTA MOTOR CREDIT CORPORATION will be held at US Bankruptcy Court
Courtroom, 226 West Second St, Flint, MI 48502 on _March 19, 2019_ at 9:00 a.m.


February 12, 2019                                 /s/ Anthony Abueita
                                                 Anthony Abueita P70755
                                                 Attorney for Debtor
                                                 703 S. Grand Traverse
                                                 Flint, MI 48502
                                                 810.235.8669
                                                 abueitalaw@gmail.com




  18-32635-dof      Doc 42    Filed 02/12/19   Entered 02/12/19 12:08:17   Page 2 of 2
